Citation Nr: 0425587	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  00-16 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bursitis of the right (major) shoulder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel




INTRODUCTION

The veteran had active military service from October 1970 to 
April 1974.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial 10 percent rating 
for bursitis, residuals of a right (major) shoulder fracture, 
from May 1999 and that denied entitlement to service 
connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  The RO scheduled a May 2003 VA joints examination for the 
veteran because entitlement to a higher rating for bursitis 
of the right (major) shoulder could not be established 
without a current VA joints examination and medical opinion.  

2.  Good cause has not been shown for the veteran's failure 
to report for the scheduled May 2003 VA joints examination.  

3.  The RO scheduled a May 2003 VA audiological examination 
for the veteran because entitlement to service connection for 
bilateral hearing loss could not be established without a 
current VA audiological examination and medical opinion.  

4.  Good cause has not been shown for the veteran's failure 
to report for the scheduled May 2003 VA audiological 
examination.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bursitis of the right (major) shoulder are not 
met.  38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5201 (2003).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.655 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

A May 2003 VA clinic note confirms that the veteran failed to 
report for the scheduled May 2003 VA joints and audiological 
examinations.  Review of the claims folder confirms that the 
veteran and his representative provided no good cause, or any 
reason at all, for his failure to report for the May 2003 VA 
examinations, and neither made a timely request for 
rescheduled examinations following the missed May 2003 VA 
examinations.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).  

Because the veteran has not provided good cause for missing 
the scheduled May 2003 VA joints and audiological 
examinations, the increased rating claim will be denied, and 
the service connection claim will be decided on the evidence 
of record.  When a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  When 
entitlement to a benefit requested in an original 
compensation claim cannot be established without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655.  

In December 2002, the RO mailed notice of a scheduled January 
2003 travel Board hearing to the veteran at his last known 
address.  38 C.F.R. § 19.76 (2003).  The veteran was presumed 
to have received the December 2002 letter because it was not 
returned in the mail.  The law requires only that the VA mail 
a notice; it then presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  In spite of his request for a travel Board hearing, 
the veteran failed to appear at the scheduled January 2003 
hearing.  He and his representative did not request or file a 
motion for a new hearing, and they did not explain why he 
failed to appear.  Therefore, the Board will adjudicate the 
case based on the current evidence of record as though the 
veteran's request for a travel Board hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (2003).  

In spite of the veteran's lack of cooperation, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran and his representative filed several lay statements 
with the RO.  

The RO's October 2001 letter, the June 2000 statement of the 
case, and the April 2002, July 2003, and March 2004 
supplemental statements of the case informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claims.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told the reasons that he needed to appear and 
the consequences of failing to appear for the scheduled May 
2003 VA joints and audiological examinations.  He was told 
which party was responsible for obtaining the evidence and 
provided ample opportunity to present such evidence.  The VA 
has obtained the identified pertinent records in its 
possession or confirmed the unavailability of such.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
VA has fulfilled its duty to assist and inform the veteran in 
the development of the claims.  


Entitlement to an initial rating in excess of 10 percent for
bursitis of the right (major) shoulder

The November 1999 rating decision granted service connection 
and an initial 10 percent rating for bursitis, residuals of a 
right (major) shoulder fracture from May 1999, and the 
veteran perfected a timely appeal of the initial rating.  

For the veteran to prevail in his claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The RO scheduled the May 2003 VA joints examination for the 
veteran because entitlement to a higher rating for the 
service-connected bursitis of the right (major) shoulder 
could not be established without a current VA joints 
examination and medical opinion.  See 38 U.S.C.A. § 5103A 
(West 2002).  

Unfortunately, the May 2003 VA clinic note confirms that the 
veteran failed to report for the scheduled May 2003 VA 
examination.  Review of the claims folder also confirms that 
the veteran and his representative provided no good cause for 
his failure to report, and neither made a timely request for 
a rescheduled examination.  See 38 C.F.R. § 3.655(a).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  

Without the needed data from the missed May 2003 VA joints 
examination, the evidence of record does not support a higher 
rating.  The evidence does not show limitation of motion at 
shoulder level, midway between the side and shoulder level, 
or to 25 degrees from the side.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  At a May 2000 VA joints examination, 
the veteran had forward elevation from 0-145 degrees, 
abduction from 0-160 degrees, and 90 degrees of internal and 
external rotation.  

Therefore, the claim of entitlement to an initial rating in 
excess of 10 percent for bursitis of the right (major) 
shoulder must be denied.  When a claimant, without good 
cause, fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2003); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  




Entitlement to service connection for bilateral hearing loss

For the veteran to establish service connection for bilateral 
hearing loss, the evidence must demonstrate that bilateral 
hearing loss was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  

Unfortunately, the veteran failed to appear at the May 2003 
VA audiological examination, which was to have shown whether 
he had current bilateral hearing loss resulting from an in-
service event.  There must be medical evidence of a nexus 
between the claimed in-service disability and the present 
disability in order to establish service connection.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Therefore, the Board 
will have to decide the claim based on the evidence of 
record, which does not include a nexus opinion relating 
current bilateral hearing loss to an in-service event.  See 
38 C.F.R. § 3.655(b).  

In October 2001, the VA audiological examiner noted that 
virtually all of the veteran's hearing loss occurred 
subsequent to the veteran's release from active duty and 
opined that the veteran's rapidly progressive hearing loss 
certainly appeared unrelated to military service.  Therefore, 
the VA examiner opined that it was very unlikely that the 
veteran's current severe to profound hearing loss was related 
to his military service.  

Without the needed data from the May 2003 VA audiological 
examination, the evidence does not show that the veteran's 
bilateral hearing loss resulted from an in-service event.  
Although the veteran and his representative believe that his 
hearing loss resulted from active service, they are 
laypersons who are not competent to render a medical opinion 
which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The evidence is against the claim, and service connection 
cannot be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  




ORDER

Entitlement to an initial rating in excess of 10 percent for 
bursitis of the right (major) shoulder is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



